 1

 2

 3

 4
                                                          JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   BOBBY GONZALEZ,               )   NO. CV 19-2733-JFW(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )           JUDGMENT
                                   )
14   RESPONDENTS UNKNOWN NAMES,    )
     ETC., ET AL.,                 )
15                                 )
                    Respondents.   )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the action is dismissed without prejudice.

22

23             DATED: July 1, 2019.

24

25                                _______________________________
                                           JOHN F. WALTER
26                                  UNITED STATES DISTRICT JUDGE

27

28
